—Judgment, Supreme Court, New York County (Stanley Sklar, J.), entered on or about May 24, 2000, which denied petitioner’s application to annul respondents’ rejection of petitioner’s application for employment as a transit police officer, and dismissed the petition, unanimously affirmed, without costs.
Respondents lawfully considered the record of petitioner’s traffic violations (Executive Law § 296 [15]; Correction Law § 750 [5]), and the circumstances underlying his record of arrests (Executive Law § 296 [16]; Public Authorities Law § 1266-h [1]), notwithstanding that he would have received youthful offender status had he been convicted (see, Matter of Bell v Codd, 57 AD2d 814, 815). Their determination, based in part thereon, and in part on the reservations expressed in writing of the two evaluators who had interviewed the petitioner, was rational (see, id., citing Matter of Cacchioli v Hoberman, 31 NY2d 287, 289 [Jasen, J., concurring]). Concur— Sullivan, P. J., Rosenberger, Ellerin, Wallach and Marlow, JJ.